Citation Nr: 0504479	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1982 to November 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, granted 
service connection for degenerative disc disease of the 
lumbar spine and assigned a 10 percent evaluation, effective 
December 1, 2002.  The veteran appealed the RO's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased evaluation for his lumbar 
spine disability.  In particular, he alleges that he has 
increased chronic pain in his back.  He states that he is not 
able to perform certain functions such as lifting objects of 
reasonable weight without experiencing pain.  

The veteran was most recently examined by the VA in June 
2003, however, the Board finds that the examination is not 
adequate for rating purposes.  During the examination, the 
veteran described his back pain as moderately severe that has 
been worsening.  He described radiating pain in his right 
lower extremity from his hip to his foot when lying down.  
The examiner provided clinical findings pertaining to the 
back, but he did not address functional loss due to pain with 
application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss and factors 
of joint disability attributable to pain).  As service 
connection has been established for degenerative disc disease 
of the lumbar spine which involves a rating on the basis of 
limitation of motion, VA must consider such factors as 
painful motion, weakened movement, and excess fatigability in 
determining the current level of disability (limitation of 
motion and functional loss) due to degenerative disc disease 
of the lumbar spine.

At the June 2003 VA examination, information concerning the 
presence and, if present, the duration and frequency of 
incapacitating episodes was not obtained and recorded.  This 
information is necessary for rating the service-connected 
disability.

A new examination to fully evaluate the service-connected 
lumbar spine disability should be provided.  Consideration of 
orthopedic and neurologic findings is required.

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected lumbar spine 
disability. The claims folder should be 
made available to and pertinent documents 
therein reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar spine 
disability, and to the extent possible 
distinguish the manifestations of the 
service-connected degenerative disc 
disease of the lumbar spine from those of 
any other disorder present. Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain. 
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.
	
Tests of joint motion against varying 
resistance should be performed. The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described. To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion. If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups. If this is not feasible, the 
examiner should so state.

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm. Any functional impairment 
of the lower extremities due to disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected lumbar spine 
disability on his ability to work. The 
rationale for all opinions expressed 
should also be provided.

2.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

3.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. § 3.321.  The RO 
should also consider the applicability of 
staged ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  All relevant 
evidence of record and legal changes 
should be addressed.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


